COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00184-CV


TEXAS DEPARTMENT OF PUBLIC                                        APPELLANT
SAFETY

                                          V.

CARLSON T. STEWART                                                 APPELLEE


                                      ------------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellant's “Motion To Dismiss Appeal.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

      1
       See Tex. R. App. P. 47.4.
DELIVERED: June 14, 2012




                           2